DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sawatari et al. (U.S. Patent No. 5,923,424) in view of Aiyer (U.S. Patent No. 6,768,543 B1).
 	As to claim 1, Sawatari discloses and shows in figure 3, an optical system, comprising: 
a collimated light source (collimated via the slit as disclosed) for generating an initial light beam (col. col. 5, ll. 38-41); 
a beam splitter (B1), receiving the initial light beam, for dividing the initial beam into two incident light beams (reference beam R and detection beam D) symmetrical to a splitting plane of said beam splitter (explicitly shown in figure 3) (col. 4, ll. 63-64); 
two mirrors (M2 and M4) and two lenses (L1 and L2) directing the two incident light beams being focused onto a surface of the sample (i.e. at point P) respectively to generate an interference pattern on the surface (technically inherently the case with the light coming in from both angles), and receiving two reflected light beams from the sample back to a beam splitter (B2) (col. 4, l. 63 thru col. 5, l. 2; col. 5, ll. 13-30);
a detector (28) for receiving the focused (as modified in below) interfered light beam to form an image (col. 5, ll. 19-21; col. 9, ll. 48-49).
Sawatari does disclose combining the beams to form interference via a second beam splitter (B2) (col. 5, 22-30)
Sawatari does not explicitly disclose a focus lens for focusing the interfered light beam in the embodiment of figure 3
However, Sawatari does disclose and show in figure 4 and in (col. 5, ll. 53-56) the use of a focusing lens (L5) for focusing an interference beam onto a detector surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sawatari with a focus lens for focusing the interfered light beam in order to provide the advantage of increased efficiency as obviously putting a focusing lens in the path of the light prior to detection allows for gathering all the imaging light down efficiently onto the detector surface avoiding any unnecessary losses of any potential divergent light in the path.
Sawatari does not explicitly disclose thereby generating an interfered light beam by combining the two reflected light beams at the beam splitter.
However, Aiyer does disclose and show in figure 3a and in (col. 5, ll. 43-56) the basic concept of running the system in a more common Michelson configuration as opposed to a more Mach-Zehnder like configuration of Sawatari, that uses one splitter to divide and combine the reference and sample paths.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sawatari with generating an interfered light beam by combining the two reflected light beams at the beam splitter in order to provide the advantage of expected results and lower cost, in obviously removing an additional beam splitter one can reduce overall system construction cost while still using a predictable and obvious interferometric system configuration for interferometric imaging.
As to claim 2, Sawatari discloses and shows in figure 3, an optical system, wherein the splitting plane is normal to the surface (explicitly shown in figure 3) (col. 4, ll. 63-64).
 	As to claim 4, Sawatari discloses an optical system, wherein the light source is a low-coherent light source (col. 3, ll. 60-63). 
 	As to claim 5, Sawatari discloses an optical system, wherein the light source is a coherent light source (i.e. a laser) (col. 3, ll. 23-24; col. 9, ll. 41-42).
Allowable Subject Matter
Claims 3 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to claim 3, the prior arts taken alone or in combination fails to teach or disclose an optical system, further comprising a Dove prism for inverting one of the two incident light beams before being focused on the surface, and inverting the other of the two incident light beams after being focused on the surface in combination with the entirety of elements from which claim 3 depends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886